STATE OF LOUISIANA

                COURT OF APPEAL, FIRST CIRCUIT

STATE      OF   LOUISIANA                                             NO.    2022   KW   0257


VERSUS


ABDELLATIF        DEVOL                                                      JULY   5,   2022




In   Re:         Abdellatif      Devol,   applying     for   supervisory writs,            19th
                 Judicial      District    Court,     Parish     of   East    Baton      Rouge,
                 No.   12- 14- 0663.




BEFORE:          McCLENDON,     WELCH,    AND    HESTER,   JJ.



        WRIT     DENIED.


                                                PMC
                                                JEW
                                                CHH




COURT      OF   APPEAL,      FIRST   CIRCUIT




        DEPUTY     CLERK OF COURT
                 FOR   THE   COURT